t c memo united_states tax_court oliver family_foundation petitioner v commissioner of internal revenue respondent docket no 8346-96x filed date william j tully an officer for petitioner kirk m paxson and irene s carroll for respondent memorandum findings_of_fact and opinion vasquez judge petitioner pursuant to sec_7428 asks for a declaratory_judgment that it is entitled to an exemption from federal income taxes under sec_501 respondent filed a motion to dismiss for lack of jurisdiction upon the all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure ground that the petition for declaratory_judgment was not filed by a person authorized to institute suit on behalf of petitioner the sole issue for decision is whether dr william j tully dr tully was a person authorized to institute suit on behalf of petitioner findings_of_fact a hearing was held on respondent's motion to dismiss for lack of jurisdiction at that hearing the parties presented witnesses submitted exhibits and argued the motion subsequent to the hearing both parties submitted briefs on date respondent issued a final adverse determination as to the exempt status under sec_501 of the oliver family_foundation petitioner or the foundation on date dr tully purporting to act on behalf of petitioner timely filed a petition for declaratory_judgment petition dr tully signed the petition as vice president of the foundation at the time the petition was filed petitioner's principal_place_of_business was in borrego springs california petitioner was formed with the intent to provide a professorship and several scholarships to oberlin college dr william shelby oliver dr oliver was the president and a director of the foundation when it was formed dr oliver hired dr tully to the petition was incorrectly entitled petition for redetermination of deficiency organize and to acquire exempt_organization status for petitioner dr oliver paid dr tully dollar_figure for this service on date dr tully filed petitioner's articles of incorporation articles with the state of nevada's secretary of state petitioner was established as a nevada nonprofit corporation dr tully was one of the original five directors of petitioner for each of the years through petitioner filed required documents with the nevada secretary of state listing its directors and officers on each of the documents dr tully signed as petitioner's vice president dr tully filed the necessary forms seeking to obtain sec_501 exempt_organization status for petitioner the internal_revenue_service irs did not grant petitioner's request for exempt_organization status as petitioner failed to receive exempt_organization status dr oliver asked dr tully to return his dollar_figure fee as payment dr oliver received a note from dr tully in the amount of dollar_figure to secure the note dr tully also executed a grant deed in favor of dr oliver for a house in michigan when the foundation was originally formed each of the directors prepared and signed undated resignation letters that were kept with the corporate books in date dr oliver dated dr tully's resignation letter date and forwarded it to the irs also in date dr tully sent the foundation his conditional letter of resignation as a director of the foundation on date petitioner's board_of directors voted to transfer ownership of petitioner to dr tully opinion respondent pursuant to rule has moved to dismiss this case for lack of jurisdiction on the ground that the petition for declaratory_judgment was filed by a person not authorized to institute suit on behalf of petitioner respondent contends the following on date dr tully filed a petition on behalf of petitioner and signed the petition as its vice president dr tully had resigned from the board_of directors and as a trustee of petitioner as of date and therefore dr tully is not authorized to institute suit on behalf of petitioner petitioner answers the following dr tully has been an officer and director of petitioner at all times since its inception in date dr tully offered to resign from his position as a director of petitioner if petitioner was approved as a tax-exempt_organization by the irs dr tully submitted a conditional letter of resignation to petitioner's board_of directors but never resigned on or about date all rights in petitioner were transferred to dr tully and therefore dr tully is a proper person to bring this action the burden_of_proof is upon petitioner to establish that it meets the jurisdictional requirements of sec_7428 rule c 74_tc_293 we must decide whether this court has jurisdiction to make a determination with respect to petitioner's status sec_7428 confers jurisdiction on this court to make a declaration with respect to the initial qualification of an organization as an organization described in sec_501 which is exempt from tax under sec_501 subsection b of sec_7428 provides certain limitations on our jurisdiction for declaratory judgments relating to sec_501 status as follows sec_7428 limitations -- petitioner --a pleading may be filed under this section only by the organization the qualification or classification of which is at issue thus under sec_7428 this court's jurisdiction is limited to actions filed by the organization the qualification or classification of which is at issue petitioner in this case the oliver family_foundation is the appropriate petitioner however if as respondent contends dr tully was not authorized to file a petition on behalf of petitioner sec_7428 and rules a and b would require this court to dismiss the instant case the record indicates that at the time the instant petition was filed dr tully was the vice president of petitioner for each year petitioner was in existence nevada law required a list of directors and officers to be filed with the nevada secretary of state these lists were signed by dr tully as vice president every year that they were filed which included the year in which the petition for this case was filed the purported resignation letters of dr tully if valid involved his position only as a director and not as an officer the evidence shows that at the time he signed the instant petition dr tully was an authorized officer of petitioner therefore we find that dr tully was a person authorized to institute suit on behalf of petitioner see rule b to reflect the foregoing an order denying respondent's motion will be issued
